UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF COLUMBIA

FILED

)AN 1a 2011
WAYNE NEVILLE MORR‘S» c‘i‘.;°§“§l’a?a.“l%‘{§i.§ii?,?%‘§,'.‘£.‘&‘.?.la
Plaintiff,

v. Civil Action No. 09-2034 (RJL)
FEDERAL BUREAU OF PRISONS, et al.,

Defendants.

;\J\J\/\.J\}§L/\/§/\é\,/

MEMoRANi)UM oPiNioN
January  2011

Defendants filed a motion to dismiss on August 17, 20lO. In its August 23, 2010
Order, the Court advised plaintiff, among other things, of his obligation to file an
opposition or other response to the inotion. Fui'ther, that Order expressly warned plaintiff
that, if he failed to file his opposition by Septeinber 24, 2010, the Court would treat the
motion as conceded. On plaintiffs motions, the Court twice has extended the deadline
for his opposition, most recently to Deceinber 23, ZOlO. To date, plaintiff neither has
filed his opposition nor has requested more time to do so. Accordingly, the defendants’
motion will be treated as conceded and this action will be dismissed.

An Order is issued separately.

@a..a@w

RICHARD J.\I>EY®N
United States District Judge